30 N.Y.2d 690 (1972)
Frances Kahn, Plaintiff,
v.
City of New York, Defendant and Third-Party Plaintiff-Appellant. Broadway Maintenance Corp., Third-Party Defendant; Duncan Parking Meter Maintenance Co., Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued March 14, 1972.
Decided March 24, 1972.
J. Lee Rankin, Corporation Counsel (Leonard Koerner and Stanley Buchsbaum of counsel), for appellant.
Robert E. Curran and Kevin D. Moloney for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.